Filed 3/20/14 J.M. v. L.H. CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



J.M.,

         Plaintiff and Respondent,                                        E053375

v.                                                                        (Super.Ct.No. TED006074)

L.H.,                                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Mark Ashton Cope,

Judge. Dismissed.

         L.H., in pro. per., for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

         L.H. (Mother) and J.M. (Father) share a daughter, A.H. The central issue in

Mother’s and Father’s litigation is child custody. The family court determined Mother

is a vexatious litigant. (Code Civ. Proc., § 391, subd. (b).) In April 2011, the trial court

denied Mother’s request to file a motion. Mother contends the family court erred by

denying her request to file a motion. We dismiss the appeal as moot.

                                                              1
                              PROCEDURAL HISTORY

       On March 4, 2010, Mother was deemed a vexatious litigant. In April 2011,

Mother requested permission to file new litigation. Specifically, Mother wanted to file

a motion to quash and dismiss the vexatious litigant finding. On April 27, 2011, the

Assistant Presiding Judge of the Superior Court denied Mother’s request to file the

motion. Mother’s notice of appeal concerns the ruling made on April 27, 2011. On

January 10, 2014, the trial court vacated the finding Mother is a vexatious litigant.1, 2

                                      DISCUSSION

       Mother contends the family court erred in 2011 by denying her permission to file

a motion to quash or dismiss the vexatious litigant finding. “When no effective relief

can be granted, an appeal is moot and will be dismissed. [Citation.]” (In re Jessica K.

(2000) 79 Cal. App. 4th 1313, 1315-1316.) The finding that Mother is a vexatious

litigant has been vacated by the trial court. We can offer Mother no further relief in

regard to her motion. If we reversed the matter and directed the trial court to file the

motion and hold a hearing, there would be no vexatious litigant finding to quash or

dismiss. Accordingly, we dismiss Mother’s appeal as moot.




       1 In a separate order, we took judicial notice of the January 10, 2014, minute
order in Riverside County Superior Court case No. TED006074. (Evid. Code, § 452,
subd. (d).)

       2 The minute order reflects the court vacated the vexatious litigant finding made
on “3/04/09.” We infer this is a typographical error, as the vexatious litigant finding
was originally entered on March 4, 2010—not 2009.


                                             2
                                     DISPOSITION

      Mother’s appeal is dismissed as moot. The parties are to bear their own costs on

appeal.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                    MILLER
                                                                                     J.


We concur:


RAMIREZ
                             P. J.


RICHLI
                                J.




                                          3